DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 03/10/2022 has been acknowledged. 


Amendment Summary
Claims 1, 4, 5, 8 and 15 are amended.

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-20 have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.








Claim(s) 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kafka (US 2011/0255404 A1) in view of Ruth (US 2017/359759 A1)

Regarding Claim 1, 8,
Kafka discloses a method (See [0005]; [0007]; method of adjusting data rate level of UE communicating with a cellular network), comprising:

assigning,  by a network device comprising a processor (See Fig.4(c, d); [0005-0007]; [0035]; a network device monitors usage of user equipment in the network taking into account priority class level), mobile devices (See Fig.1(26); [0035]; mobile with priority levels)) to subscriber priority identifiers (See [0005-0007]; [0060-0063]; subscribers are assigned priority depending on class of service required) based on classifications of the mobile devices (See [0021-0025]; amount of data rate needed can classify type of mobile devices); 

               

monitoring, by the network device (See Fig.4(c, d); [0005-0006]; [0035]; a network device monitors usage of user equipment in at least one base station of the network), a network cell of the network cells (See [0005-0006]; at least one cells monitoring by network device in the wireless network) to assess a performance of a (See Fig.4(c, d); [0005-0006]; [0035]; asses mobile throughput in cell before taking actions);


                based on the performance of the mobile device (See Fig.4(c, d); [0005-0006]; [0035]; asses mobile throughput in cell before taking actions), 
a threshold performance of the network cell that has been previously defined (See [0005]; [0071]; preset threshold), and the classification (See [0007]; [0023]; [0060-0063]; class of service designation to some subscriber), 

generating,  by the network device (See Fig.4(c, d); [0005-0006]; [0035]), a prioritization parameter (See [0007]; [0026]; [0028]; [0036]; parameter are loaded in access network device) for a subscriber priority identifier of the subscriber priority identifiers (See [0005-0007]; [0060-0063]; distinguish UE) , wherein the prioritization parameter comprises respective cell priorities assigned to the network cells for the subscriber priority identifier (See [0023-0026]; there multiple cell priority handling);
 and

sending, by the network device (See Fig.4(c, d); [0005-0006]; [0035]; a network device monitors usage of user equipment in the network), the prioritization parameter to a base station to redistribute respective communications of at least one of the mobile devices (See [0025-0026]; 0035-0036]; [0063]; [0071]; parameters transmitted to base station) among the network cells based on the prioritization parameter (See [0025-0026]; 0035-0036]; [0063]; [0071]; specific prioritization parameters are sent to mobile devices according to perfo0rmance of network monitored) .




But Kafka fails to explicitly recite 
               wherein respective prioritization parameters of the subscriber priority identifiers override cell carrier prioritization data broadcast in a system information block;

However in analogous art,
Ruth teaches about subscriber priority identifier (SPID)  data store connected to a controller where the SPID parameter override cell reselection conventional SIB parameter broadcasted by the system. (See [0189-0192]).  

Kafka and Ruth are analogous art because they all pertain to wireless technology network servicing mobile UE. Kafka teaches about a UE communication with a 3GPP wireless communication network where the network reserve resources for some UEs with assigned priorities under any condition to communicate properly through a communication network.  Ruth teaches about subscriber priority identifier (SPID)  data store connected to a controller where Kafka could use Ruth features for setting specific priorities for some classification of UEs in order to override initial broadcasted system parameters. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Kafka and Ruth as to obtain an efficient and flexible wireless communication network system.




Regarding Claim 2,
Kafka and Ruth teach all the features with respect to claim 1 and Kafka further teaches 
wherein the generating further comprises
generating respective prioritization parameters for the subscriber priority identifiers  (See [0007];[0025-0026]; 0035-0036]; [0063]; [0071]; prioritization parameters transmitted to base station).




Regarding Claim 3,
Kafka and Ruth teach all the features with respect to claim 1 and Kafka further teaches 
Wherein the monitoring, comprises assessing respective performances of the mobile devices within the network cells  (See Fig.(4a-d); [0005-0006]; [0031-0032]) .



Regarding Claim 4,
Kafka and Ruth teach all the features with respect to claim 1 and Kafka further teaches 
in response to sending the prioritization parameter (See [0007]; [0026]; [0028]; [0036]; parameter are loaded in access network device);, 
facilitating, by the network device, redistributing of the respective communications of at least one of the mobile devices among the network cells (See Fig.4(a-d); [0035]; network manage the speed of the mobiles devices according to load on cell and taking into account of prioritization).


Regarding Claim 5,
Kafka and Ruth teach all the features with respect to claim 4 and Kafka further teaches 
wherein the facilitating the redistributing of the communication comprises 

redistributing the respective communication of the mobile device with a different network of the network cells than the network cell (See [0071]; UE can be switched and redistributed to other networks using different frequency spectrum).


Regarding Claim 6,
Kafka and Ruth teach all the features with respect to claim 1 and Kafka further teaches 
wherein the monitoring the network cell is performed repetitively without any time delay (See [0031]; monitoring is continuous).


Regarding Claim 7,
Kafka and Ruth teach all the features with respect to claim 1 and Kafka further teaches 
wherein the monitoring the network cell is performed periodically according to a time period (See [0031]; monitoring through billing cycle).


Regarding Claim 9,
Kafka and Ruth teach all the features with respect to claim 8 and Kafka further teaches 

with an uplink data connection of the mobile device (See [abstract]; [0005]; [0025-0026]; network usage associated with UE exceeding threshold)).


Regarding Claim 10,
Kafka and Ruth teach all the features with respect to claim 8 and Kafka further teaches 
wherein the performance is based on a quality of a video being displayed by a display screen of the mobile device (See [0021]; [0023]; [0037]; different transmission speed for different display screen pixels).


Regarding Claim 11,
Kafka and Ruth teach all the features with respect to claim 8 and Kafka further teaches 
                    wherein the performance is based on a threshold value associated
with a download data connection of the mobile device (See [0021]; [0023]; [0026]; [0037]; different data speed data toward UE)..



Regarding Claim 13,
Kafka and Ruth teach all the features with respect to claim 8 and Kafka further teaches 
wherein the monitoring the network cell is performed at a determined time period (See [0031]; [0036]).


Regarding Claim 14,
Kafka and Ruth teach all the features with respect to claim 8 and Kafka further teaches 
wherein the subscriber prioritization identity is a temporary subscriber prioritization identity (See [0071]; prioritization may depends on multiple factor such as timing).



Regarding Claim 15,
Kafka  discloses a non-transitory machine-readable medium (See [0005]; a network merely comprises an machine readable medium), comprising executable instructions that, when executed by a processor (See [0005]; monitor network usage), 
facilitate performance of operations (See {0005]; allocation resources to multiple UE), comprising:


grouping mobile devices of a wireless network (See Fig.4(c, d); [0005-0007]; [0035]; a network device monitors usage of user equipment in the network taking into account priority class level) in accordance with subscriber priority identities (See Fig.(4(c, d); [0007]; [0035]; depending on threshold level of throughput), resulting in a first group of mobile devices (See Fig.4(b-d); different group of UE categories due to prioritization);
grouped by a first subscriber priority identity of the subscriber priority identities (See Fig.4(c, d); [0005-0007]; [0030]; [0035]; [0037]; UE are grouped depending on application requirements on MS and load on cell),

wherein the subscriber priority  identities (See [0005]; [0007]; taking into account of subscriber identity priority),  correspond to classifications data of the mobile devices (See [0007]; [0023]; [0030]; [0037]; [0060-0063]; class of service designation to some subscriber)


monitoring a network cell of network cells (See [0005-0006]; cells monitoring among many cells in network) to determine a performance metric representative of a performance of the first group of mobile devices within the network cell (See Fig.4(c, d); [0005-0006]; [0035]; asses mobile throughput in cell before taking actions);
(See Fig.4(c, d); [0005-0006]; [0035]; asses mobile throughput in cell before taking actions), 
a threshold performance of the network cell that has been previously defined (See [0005]; [0071]; preset threshold), and the classification data (See [0007]; [0023]; [0060-0063]; class of service designation to some subscriber), 

assigning a second group of mobile devices (See Fig.4(c, d); [0005-0006]; [0023-0026]; [0035]; different group of UE categories due to prioritization); 
associated with a second subscriber priority identity of the subscriber priority identities to the network cell (See Fig.4(c, d); [0005-0007]; [0030]; [0035]; [0037]; UE are grouped depending on application requirements on MS and load on cell);

and
in response assigning the second group of mobile devices to the network cell  (See Fig.4(c, d); [0005-0006]; [0023-0026]; [0035]; different group of UE categories due to prioritization),
selecting a mobile device of the first group to be moved to with the second group of mobile devices (See Fig.4(c, d); [0005-0006]; [0023-0026]; [0035]; devices are categories and selected to be in group depending on their prioritization level)).
(See Fig.4(c, d); [0005-0007]; [0030]; [0035]; [0037]; UE are grouped depending on application requirements on MS and load on cell).

But Kafka fails to explicitly recite 
               wherein respective prioritization parameters of the subscriber priority identifiers override cell carrier prioritization data broadcast in a system information block,  and
              wherein the respective prioritization parameters of the subscriber priority identifiers comprise respective cell priorities assigned to the network cells for an associated subscriber priority identifier of the subscriber priority identifiers;

However in analogous art,
Ruth teaches about subscriber priority identifier (SPID)  data store connected to a controller where the SPID parameter override cell reselection conventional SIB parameter broadcasted by the system. (See [0189-0192]).  

Kafka and Ruth are analogous art because they all pertain to wireless technology network servicing mobile UE. Kafka teaches about a UE communication with a 3GPP wireless communication network where the network reserve resources for some UEs with assigned priorities under any condition to communicate properly through a communication network.  Ruth teaches about Kafka could use Ruth features for setting specific priorities for some classification of UEs in order to override initial broadcasted system parameters. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Kafka and Ruth as to obtain an efficient and flexible wireless communication network system.


Regarding Claim 16,
Kafka and Ruth teach all the features with respect to claim 15 and Kafka further teaches 
wherein the selecting the mobile device to be grouped with the second group of mobile devices is based 

on a location of the mobile device (See [0031-0034]; congested location/sector  associated with prioritization).


Regarding Claim 17,
Kafka and Ruth teach all the features with respect to claim 15 and Kafka further teaches 

on user experience data representative of a user experience associated with the mobile device (See [0022]; [0031]; [0033]; data is constantly monitored and experience is taken into account when selection is being made).


Regarding Claim 18,
Kafka and Ruth teach all the features with respect to claim 15 and Kafka further teaches 
wherein selecting the mobile device to be grouped with the second group of mobile devices is based on a data streaming service associated with the mobile device (See [0023]; [0037]; streaming data rate is taken into account).


Regarding Claim 19,
Kafka and Ruth teach all the features with respect to claim 15 and Kafka further teaches 
wherein selecting the mobile device to be grouped with the second group of mobile devices is based 

(See [0021-0023]; different machine types of different speed capability and  requesting different application may require and operate with different data rates for grouping).


Regarding Claim 20,
Kafka and Ruth teach all the features with respect to claim 15 and Kafka further teaches 

wherein the first subscriber priority identity (See [0007]; [0030]; [0035]; [0037]; UE are classify in priority depending application and load of cell)  is assigned a first prioritization parameter (See [0007]; [0026]; [0036]; they are group in order to assigned needed throughput) that comprises
respective first cell priorities of the network cells for the first subscriber priority identity (See [0007]; [0026]; [0036]; Throughput parameter are transmitted to UE), and

second subscriber priority identity (See [0007]; [0030]; [0035]; [0037]; UE are classify in priority depending application and load of cell) is assigned a second prioritization parameter (See [0007]; [0026]; [0036]; they are group in order to assigned needed throughput) that comprises
(See [0007]; [0026]; [0036]; Throughput parameter are transmitted to UE)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kafka (US 2011/0255404 A1) in view of Ruth (US 2017/359759 A1) and further in view of Official Notice.

Regarding Claim 12,
Kafka and Ruth teach all the features with respect to claim 8 and Kafka further teaches 
wherein the performance is based on a throughput threshold value with the communication of the at least one of the mobile devices (See Fig.4(a-d); [0029]; [0035]) .

But Kafka and Ruth fail to explicitly recite 
that the performance is based on latency.

Official Notice
Examiner takes official notice on the performance being measured as latency as it is well known features in the wireless communication technology to measure performance of a network communicating with a UE through latency characteristic.

Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to use latency in lieu of throughput to measure network performance.     




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY LAFONTANT/Examiner, Art Unit 2646